Deen, Chief Judge.
The appellant was convicted of robbery on the testimony of two eyewitnesses supported by his own uncoerced confession. Appointed counsel for the appellant has moved to be allowed to withdraw as counsel and has met all requirements of Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966). This court has examined fully the record and transcript and is satisfied that the appeal is wholly frivolous. Accordingly, counsel is granted permission to withdraw and the appeal is dismissed. Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976).

Appeal dismissed.


McMurray, P. J., and Shulman, J., concur.